DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses “are disclosed,” which is a phrase that can be implied.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 41-43, 45-49, 51-53, 55-59 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sutherland et al. (4,730,615).  Sutherland et al. disclose, at least in figures 1 and 2 and col. 1, line 53 to col. 2, line 2; col. 2, line 50 to col 3, line 30; a ligature device (10) for ligating an animal body part that does not require the use of cutting tools, comprising: an elastomeric member (a coating of biocompatible polymer, according to col. 3, lines 8-15) with a non-elastic portion (14 (steel spine) or 16 (stiffened, folded piece of compatible material fastened to spine portion 14)) attached thereto, the elastomeric member comprising at least one elastomeric material (e.g., polyolefin, polyethylene, or polypropylene) suitable for ligature procedures, wherein the elastomeric member is operable to at least partially surround an animal body part (e.g., a sternum), and wherein the non-elastic portion is operable to transmit a tension to the elastomeric member; and a collar (12) provided on one end of the ligature device, wherein the collar comprises an opening and at least one locking mechanism (30) provided within the opening, wherein the collar is operable to engage the non-elastic portion and allow for movement of the non-elastic portion when the non-elastic portion is translated through the opening, and wherein the collar prevents reverse translation of the non-elastic portion thereby permitting tightening of the device while maintaining tension therein; wherein the non-elastic portion comprises a zip-tie (the portion of 14 including serrations 22); wherein the device is operable to be applied to an animal body part with a human hand; wherein the at least one locking mechanism comprises one or more biasing members (protrusion or pawl 30); wherein one or more biasing members includes at least one of a ridge, protrusion, pawl, hook, or barb; wherein the one or more biasing members are spring loaded (I.e., element 30 has a “spring nature,” according to col. 2, line 63-65.) to increase a binding motion of the one or more biasing members; wherein the one or more biasing members bears against a surface of the ligature device (at 22) to prevent reverse translation of the non-elastic portion; wherein the one or more biasing members produces a wedging action to bind the ligature device and prevent reverse translation of the non- elastic portion.
Sutherland et al. also disclose a ligature device that does not require the use of cutting tools, comprising: an elastomeric member (a coating of biocompatible polymer, according to col. 3, lines 8-15) operable to at least partially surround an animal body part (e.g., a sternum); a substantially non-elastic member attached to the elastomeric member and including a substantially non-elastic portion (14 (steel spine) or 16 (stiffened, folded piece of compatible material fastened to spine portion 14)), wherein the substantially non-elastic member is operable to transmit a tension to the elastomeric member, and wherein the elastomeric member and the substantially non-elastic member  (combination of the coating and element 14) are operable to remain on an animal after tensioning; and a collar (12) with an opening at one end of the ligature device, the opening comprising at least one locking mechanism (30) that is operable to engage the substantially non-elastic member and allows for unidirectional movement of the substantially non-elastic portion, and wherein the at least one locking mechanism prevents reverse translation of the substantially non-elastic portion when it is extended through the opening, thereby permitting tightening of the device while maintaining tension; wherein the substantially non-elastic member comprises a zip-tie (the portion of 14 including serrations 22); wherein the device is operable to be applied to an animal body part with a human hand; wherein the at least one locking mechanism comprises one or more biasing members (30); wherein the one or more biasing members includes at least one of a ridge, protrusion, pawl, hook, or barb (protrusion or pawl 30); wherein the one or more biasing members are spring loaded to increase a binding motion of the one or more biasing members (I.e., element 30 has a “spring nature,” according to col. 2, line 63-65.); wherein the one or more biasing members bears against a surface of the ligature device  (at 22) to prevent reverse translation of the non-elastic portion; and  wherein the one or more biasing members produces a wedging action to bind the ligature device and prevent reverse translation of the non- elastic portion.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 44 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sutherland et al. (4,730,615) in view of Lemole (3,570,497).  Sutherland et al. disclose the invention substantially as claimed, but do not explicitly disclose that the at least one elastomeric material comprises natural rubber or that the elastomeric member comprises at least one of natural rubber and latex. Lemole teaches, in col. 2, lines 36-40 and col. 3, lines 45-49; an elastomeric material for a ligature device, wherein a suitable material includes rubber or plastic (i.e., a biocompatible polymer “and the like”).  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of Lemole, to apply natural rubber as an elastomeric material in the device of Sutherland et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended uses as a matter of obvious design choice. In re Leshin.
Claims 50 and 60 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Sutherland et al. (4,730,615) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Sutherland et al. (4,730,615) in view of Schuplin (3,875,618). Under pre-AIA  35 U.S.C. 102 (b), Sutherland et al. disclose, at least in figures 1 and 2 and col. 1, line 53 to col. 2, line 2; col. 2, line 50 to col 3, line 30; a ligature device that is toothless.  That is, Sutherland discloses a ligature device including, inter alia, “serrations 22” or “barbs” (See also col. 1, line 68 to col. 2, line 2).  Sutherland et al. do not disclose teeth.  
Alternatively, under pre-AIA  35 U.S.C. 103(a), Sutherland et al. may be deemed to be a ligature device that includes teeth, if elements 22 or barbs are deemed to be teeth.  Thus, Sutherland et al. does not explicitly disclose a ligature device that is toothless.  Schuplin, however, teaches, at least in figures 1 and 5 and col. 1, lines 34-44; a toothless ligature device (10).  It would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of Schuplin, to modify the ligature device of Sutherland et al., so that it is toothless. Such a modification would allow the non-elastic portion of the device to be readily translated through the opening without binding.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alexander (5,687,455) and Arnott (5,766,218) teach devices usable for ligature.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771